DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, having an effective filing date before March 16, 2013, is being examined under the pre-AIA  first-to-invent provisions.

Specification
The disclosure is objected to because of the following informalities:
para. [0001] includes an incomplete statement of this application’s lineage and the status of those prior applications; and
	para. [0071], line 5, “to” is missing between “20” and “pull.”

Appropriate correction is required.

Claim Objections
The Claim is objected to because of the following informalities:
in a single claim application, the claim should not be numbered, see M.P.E.P. § 608.01(j);
	penultimate line, “wall” is missing an article or particle; and
	last line, “a wall” misspelled.

required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Claim is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The Claim recites the limitation “the outer tubing” in line 2.  There is insufficient antecedent basis for this limitation in the claim; it has been treated as “the outer tube” under section 102, below.
	At line 5, the Claim states, “an inner suction tube to be located within the outer tube,” while lines 6-7 state, “wherein the inner inlet of the inner suction tube is recessed within the outer tube”, which two clauses contradict each other. It is therefore unclear if, as stated at line 5, the inner suction tube is merely “to be located” within the outer tube, and is thus not (yet) located there, or it is actually located “within the outer tube” as required by lines 6-7.  The claim is therefore internally inconsistent regarding the location of the inner tube with respect to the outer tube, and thus its scope is unclear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The Claim is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,532,149 (“ ‘149 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in the examined Claim are contained verbatim in Claim 1 of the ‘149 patent, which is in the priority chain of the instant application.  Claim 1 of the ‘149 patent is therefore literally read on by the examined Claim, and therefore Claim 1 of the ‘149 patent anticipates the examined Claim.  In the following copy of Claim 1 of the ‘149 patent, the italicized text is the entirety of the text of the examined Claim.


	an outer tube having an open outer inlet at a first outer end; 
	a proximal opening at a proximal end of the outer tube to receive an inner suction tube, wherein the proximal opening is smaller in diameter than an outer inlet diameter of the outer tube; 
	the outer tubing having a constant inner diameter from the proximal end of the outer tube to the first outer end, and the constant inner diameter is equal to the outer inlet diameter; and 
	a wall with an inner surface and an outer surface, wherein the outer inlet is co-axial with a center axis of the outer tube; 
	an inner suction tube to be located within the outer tube, the inner suction tube having an open inner inlet having an inner inlet diameter at a first inner end corresponding to the first outer end of the outer tube, an inner outlet at a proximal end of the inner suction tube, and a wall with an inner surface and an outer surface, wherein one or more holes extending through the wall of the inner suction tube are located only near the inner inlet at the first inner end and nowhere else along the wall of the inner suction tube, and the first inner end and the first outer end are open, wherein the inner inlet of the inner suction tube is recessed within the outer tube; 
	wherein the outer inlet diameter is greater than the inner inlet diameter; and
	wherein when a suction pressure is applied to the inner outlet at the proximal end of the inner suction tube and the first outer end of the outer tube contacts a fluid or a solid, a vacuum is located in a space directly between a proximal portion of the outer surface of the wall of the inner suction tube and a proximal portion of the inner surface of the wall of the outer tube, as well as within the inner suction tube.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The Claim is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent App. Publ. No. 2008/0200877, by Panotopoulos (“Panotopoulos”).
	Panotopoulos describes a suction device substantially as claimed by Applicant, as follows and with reference to the following annotated version of its Fig. 1.

	A suction device ([0001], Fig. 1), comprising:
	an outer tube (2) having an open outer inlet at a first outer end (OD); the outer tubing having a constant inner diameter from a proximal end of the outer tube to the first outer end (Fig. 1 shows no change in cross sectional diameter of 
	an inner suction tube (1) to be located within the outer tube (tube 1 is located within the outer tube 2), the inner suction tube having an open inner inlet (open at end ID, as shown by the illustrated fluid flow) having an inner inlet diameter at a first inner end (ID) corresponding to the first outer end of the outer tube (ID and OD are both at the distal end of the device, and thus “correspond”), an inner outlet at a proximal end (IP) of the inner suction tube, and the first inner end and the first outer end are open (see [0021], describing fluid flow through both tubes at ends ID, OD), wherein the inner inlet of the inner suction tube is recessed within the outer tube (the end ID is recessed both longitudinally and laterally relative to end OD);
	wherein the outer inlet diameter is greater than the inner inlet diameter (inner tube 1 is within outer tube 2 along the distance between ID and OD, and thus the outer inlet diameter is greater than the inner inlet diameter; also, see Fig. 1); and
	wherein when a suction pressure is applied to the inner outlet at the proximal end of the inner suction tube and the first outer end of the outer tube contacts a fluid or a solid, a vacuum is located in a space between a proximal portion of an outer surface of wall of the inner suction tube and a proximal portion of an inner surface of awall [sic: a wall] of the outer tube.
Panotopoulos states: 
[0021] For example, in one of the many possible system's versions regarding construction and operational mode, a peristaltic pump (E) is programmed to infuse the liquid with a +200 mmHg pressure for 5 sec followed by 10 sec of stop, while the aspirating tube is blocked (N), and a peristaltic pump (A) is programmed to aspirate with a -100 mmHg pressure during the next 15 sec, while the infusing tube is blocked (N), in a 30 sec cycle of operation.

The Claim does not recite a suction source, but includes only the two tubes.  Because Panotopoulos describes a device which has the same structure as claimed by Applicant, it is fully capable of performing the function(s) recited in the final paragraph of the Claim, including the creation of a reduced pressure zone at position OP in the annotated figure above, particularly when aspirator A is closed off as described in [0021].

	The Claim is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by European Patent App. Publ. No. 0654417, by Neergaard et al. (“Neergaard”).
	Neergaard describes a device substantially as claimed by Applicant, as follows and with reference to the following annotated version of its Fig. 4.


	A suction device (Fig. 4), comprising:
	an outer tube (OT) having an open outer inlet at a first outer end (OD); the outer tubing having a constant inner diameter from a proximal end of the outer tube to the first outer end (Fig. 4 shows no change in cross sectional diameter of the outer tube, on which the thread 53 is formed), and the constant inner diameter is equal to the outer inlet diameter (same);
	an inner suction tube (IT) to be located within the outer tube (tube IT is located within the outer tube OT), the inner suction tube having an open inner inlet (open at end ID) having an inner inlet diameter at a first inner end (ID) corresponding to the first outer end of the outer tube (ID and OD are both at the 
	wherein the outer inlet diameter is greater than the inner inlet diameter (inner tube IT is within outer tube OT along the distance between ID and OD, and thus the outer inlet diameter is greater than the inner inlet diameter; also, see Fig. 4); and
	wherein when a suction pressure is applied to the inner outlet at the proximal end of the inner suction tube and the first outer end of the outer tube contacts a fluid or a solid, a vacuum is located in a space between a proximal portion of an outer surface of wall of the inner suction tube and a proximal portion of an inner surface of awall [sic: a wall] of the outer tube.
	The Claim does not recite a suction source, but includes only the two tubes.  As with Panotopoulos, above, Neergaard describes a device which has the same structure as claimed by Applicant, it is fully capable of performing the function(s) recited in the final paragraph of the Claim, including the creation of a reduced pressure zone at position OP in the annotated figure above.  In the i.e., zero kPa, but is instead a pressure lower than that in an adjacent space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,468,217, also describes a device capable of performing the function of the last paragraph of the claim.
	The balance of the documents cited with this Office Action relate generally to suction cannula tips.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783